Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 June 2020 has been entered.
 .
          CLAIMS UNDER EXAMINATION
Claims 1-4, 6-9, 12, 16-26, 33-34 and 37-45 are pending and have been examined on their merits.

    PRIORITY
Acknowledgement of Provisional Application 61/549752, filed on 21 October 2011, is made.



NEW REJECTIONS:


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 6-9, 12, 16-26, 33-34 and 37-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Badalamente et al. (previously cited; Methods For Treating Cellulite. WO2007/100590) in view of Sabatino et al. (previously cited; Compositions and methods for treating collagen-mediated diseases. Patent 7811560, Prior Publication US20070224183, 2007), Thomas et al. (previously cited; The emerging role of Clostridium histolyticum collagenase in the treatment of Dupuytren disease. Therapeutics and Clinical Risk Management 2010:6 557–572) and Huang et al. (previously cited; Modified Mutant Collagenase And Its Use In Fat Melting And In Scar reduction. WO 2008/101406 A1) as evidenced by Goldman et al. (previously cited; Cellulite: A New Treatment Approach Combining Subdermal Nd: YAG Laser Lipolysis and Autologous Fat Transplantation. (Aesthetic Surg J 2008;28:656–662) and Merriam Webster Dictionary (definition: subdermal).

Independent claims 1, 26 and 40 recite a composition comprising collagenase I and collagenase II as the sole active ingredients. Section [0028] of the instant specification discloses:

In some embodiments, the composition does not include a protease enzyme other than collagenase (other than a small or trace amount of proteolytic enzyme that may be present in the collagenase purified from a bacterial fermentation). In additional embodiments, the pharmaceutical composition does not include an enzyme other than collagenase (other than a small or trace amount of enzyme that may be present in the collagenase purified from a bacterial fermentation). The person of skill in the art will understand that a collagenase derived from a bacterial fermentation, even after purification, may contain small or trace amounts of impurities, including other enzymes, such as other protease enzymes. The small or trace amount of impurity can, for example, be less than about 5%, less than about 4%, less than about 3%, less than about 2% or less than about 1% of the collagenase composition. In some embodiments, the small or trace amount of impurity can be less than about 1%, 2%, 3%, 4% or 5% by area, as determined by reverse phase high performance liquid chromatography.  

Examiner notes the instant specification does not explicitly list any other “active ingredients”. Therefore a composition comprising collagenase I and II “as the sole active 

The preamble of claim 1 recites a method of treating or reducing edematous fibrosclerotic panniculopathy (EFP) in a patient. As evidenced by Goldman et al., “cellulite” is also known as “edematous fibrosclerotic panniculopathy” (page 22, first sentence of Introduction). Therefore the method is interpreted to treat or reduce cellulite in a patient.

Badalamente et al. teach a method for treating cellulite (Title). Badalamente teaches collagenase injections are effective in lysing the collagen septae network of cellulite in humans and restoring a smooth skin appearance (page 3, first paragraph of “Summary of the Invention”). The disclosed method comprises injecting an effective amount of purified collagenase to the thigh and/or buttocks (page 3, first paragraph of “Summary of the Invention”). 

Badalamente teaches “the collagenase is preferably purified and substantially free of other enzymes, such as proteases and/or hyaluronidase” (see page 3, lines 17-18). Therefore Badalamente teaches a composition comprising collagen as the sole active ingredient. Badalamente teaches collagenase is an enzyme that has specific ability to digest collagen (page 5, line 10). A preferred form of collagenase is derived from fermentation by Clostridium histolyticum and is purified by a chromatographic technique, such as disclosed in PCT/US07/02657 filed on 29 January 2007, incorporated herein at least about 9450 ABC units. The art administers 0.58 mg of a composition and teaches this is 10,000 ABC units (page 7, lines 5-14). Therefore the  composition has an activity which reads on the claimed activity.

The collagenase is preferably administered via injection in a liquid carrier that is pharmaceutically acceptable (page 6, lines 1-2). The injection is sterile and does not exceed 1.0 ml (page 6, line 15). The art teaches “the total dosage is injected at one, two, three, four or five or more different points” where the cellulite is most apparent. The preferred objective is to assure good distribution of the collagenase (page 6, lines 15-18). The art also teaches at least about 10,000 ABC units can be applied in one or more injections (see claim 8). In the Experimental Methods section, the art teaches 10,000 ABC units (0.58 mg) were injected at five points in a 10x10 cm target cellulite area in a total fluid volume of 1.0 ml (page 7, lines  5-14). Claim 1 has been amended to recite administration of “one or more concurrent injections”. The Instant Specification discloses concurrent injections are injections administered at the same time or sequentially within the same period of time ([0023]). The injections disclosed by the prior art are interpreted to be concurrent because they are administered in the same time period.

Badalamente teaches the previous work of the inventor in Dupuytren’s disease forms the rationale of the proposed invention (page 4, last paragraph).  In Dupuytren's disease, the pathognomonic fibrous cord is often interspersed with a septa-like arrangement of adipose tissue. These present clinically as mattress-type "lumps" of varying sizes. It has been a consistent clinical finding in both Phase 2 and Phase 3 trials for Dupuytren's disease that after purified Clostridial collagenase injection, not only does the collagenous cord dissolve and rupture when subjected to pressure in extension, but the fibre-fatty nodules also resolve, and harmlessly resorb. Therefore, collagenase injected subcutaneously into an area of cellulite was postulated to be a safe and effective treatment for this condition in restoring a smooth appearance of the skin of the thighs and/or buttocks (page 5, first paragraph). As evidenced by Merriam Webster “subdermal” is defined as “subcutaneous”. Therefore Badalamente discloses subdermal injections to treat cellulite.

As recited above, Badalamente teaches a preferred form of collagenase is derived from fermentation by Clostridium histolyticum and is purified by a chromatographic technique, such as disclosed in PCT/US07/02657 filed on 29 January 2007, incorporated herein (page 5, lines 10-15). Examiner notes this is the Sabatino et al. reference.


Badalamente does not explicitly teach collagenase I and collagenase II each having a purity of at least about 95% by area as determined by reverse phase high performance liquid chromatography.

Claim 1 recites a dose of about .00029 mg to about 0.0116 mg per injection. The claim recites the composition has an activity of 10,000 ABC Units per 0.58 mg. Therefore the dose delivers about 5 ABC units to about 200 ABC units. Claim 1 has been amended to recite the total dose administered in one or more concurrent injections is between about 0.00029 to about 0.116 mg. Therefore the total dose can be up to about 10 times more than one dose (.0116 mg per injection versus 0.116 mg total dose). Therefore the total dose is about 50 ABC units to about 2000 ABC units. Examiner notes the Instant Specification does not provide a definition for the term “about”, or the values encompassed by the term “about”.

Badalamente does not explicitly teach the claimed doses.

Thomas teaches Xiaflex is a novel CHC (clostridium histolyticum collagenase) designed for medical therapy that bypasses the issues of unreliable interbatch reproducibility by highly purifying culture filtrate to select a 1:1 mass ratio of class I to class II CHC, thereby guaranteeing a reproducible collagenolytic effect (page 561, right column; last 5 lines through first three lines of page 562). Thomas identifies Sabatino et al. (reference 7, Patent document 20070224183) as teaching said collagenase composition. Thomas suggests CHCs can be used for cellulite removal (page 561, left column, third full paragraph).

Sabatino teaches a composition and method for treating collagen-mediated diseases. The disclosure identifies cellulite as a collagen mediated-disease that may be treated by Clostridium histolyticum collagenase I and collagenase II, respectively ([0359]). The composition has a mass ratio of about 1:1 with a purity of at least 95% by area ([0359]). Sabatino teaches 0.58 grams of said composition comprises a potency of 10,000 Units ([0571]). The art teaches the collagenases are referred to as “collagenase ABC”. Therefore 10,000 units of said collagenase composition is interpreted to be 10,000 ABC units of collagenase. The art teaches purity is determined by RP-HPLC (reverse phase high performance liquid chromatography ([0649]). It is noted Sabatino teaches a composition consisting of collagenase I and collagenase II ([0359]). This is interpreted to mean these are the sole active ingredients.

Huang et al. disclose a composition comprising a mutant clostridium histolyticum collagenase which is injected into selected regions of the body to melt adipose tissue (Abstract). The art teaches “cellulite is a big problem for people” (page 1, fourth paragraph). Cellulite is assumed to be caused by the accumulation of fat cells (page 1, last paragraph). The art teaches administration of ColH-FM, a Clostridium histolyticum collagenase (page 3, second paragraph). The art discloses administration of collagenase to reduce adipose at selected locations of the body (fourth paragraph, page 3). In an embodiment, it is injected into adipose tissue “preferably said adipose tissue is subcutaneous and said solution is injected percutaneously at one site or a multiplicity of closely spaced sites” (page 3, last paragraph). The art teaches administration of 5 to about 500 ABC units (page 4, first paragraph).

In other words, the invention provides a new method to obtain the reduction of excess
amounts of unaesthetic and/or redundant subcutaneous adipose tissue with non-invasive
method, such as injection or topical cream. The product can be used as chemical liposuction
agent by injection or topical cellulite cream.

Therefore Huang teaches the collagenase can be administered through injection of via cream to reduce subcutaneous adipose tissue.

Huang teaches enzyme concentrations are chosen on the principle that sufficient liquid is present to diffuse adequately in the subcutaneous fatty tissue yet no more than adequate to carry the desired amount of actives into the area under treatment. A range from about 50 to 500 ABC units collagenase per ml is suitable (page 7, last paragraph bridging first paragraph of page 8). Examiner notes Huang discloses one injection of 5 units (page 9, description for Figure 4). Huang teaches a dose between about 3 to about 50 ABC units of injected collagenase is associated with very little hemorrhage. As the dose increased, the melting fat effect and the amount of interstitial hemorrhage tended to increase. Dosages of over 50 ABC units and higher resulted in considerable local hemorrhage, but at dosages of 5 to 50 ABC units hemorrhage was very minimum to none (page 13, section b).

It would have been obvious to combine the teachings of the prior art to practice the claimed method of treating cellulite. Badalamente teaches a method of treating cellulite 

It would have been obvious to administer the claimed collagenase composition at a dose between about 0.00029 mg to about 0.0116 mg to treat cellulite. One would have been motivated to do so since Huang teaches a method of treating cellulite comprising administering 5 to 50 ABC units of collagenase per dose. One would deliver lower doses per injection to avoid interstitial hemorrhaging as disclosed by Huang. One would also do so since Huang also suggests delivery of small quantities at a multiplicity of closely spaced points for maximum enzymatic effect.

Claim 1 recites a total dose of between about .00029 mg and about 0.116 mg. Therefore the total dose is about 50 ABC units to about 2000 ABC units. Examiner notes Huang teaches a range from about 50 to 500 ABC units collagenase per ml. The skilled would administer a total dose of between 50 ABC units to about 500 ABC units since Huang teaches this is a suitable amount for treatment. As set forth above, the claims do not recite a specific range of either the dose or the total dose. The claims recite the term “about”. Neither the claims nor the Instant Specification disclose the values encompassed by the term “about”. The MPEP teaches ranges that overlap or that are close to those of the prior art are obvious. One would have had a reasonable expectation of success since Huang teaches collagenases can be administered at this dose to treat cellulite. One would have expected similar results since each of the references treat cellulite using collagenases obtained from the same source. 

MPEP 2144.05 [R-5] reads, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.

MPEP 2144.05(I) teaches “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).”  

Therefore claim 1 is rendered obvious as claimed (claim 1).

As recited above, Badalamente teaches “the total dosage is injected at one, two, three, four or five or more different points” where the cellulite is most apparent. Therefore the art teaches a plurality of injections. Therefore claim 2 is included in this injection (claim 2).


It would have been obvious to administer the claimed therapeutic in a volume of 0.1 ml. One would have been motivated to do so since Huang teaches collagenase compositions can be administered in this volume. As set forth above, Huang teaches the enzyme concentrations are chosen on the principle that sufficient liquid is present to diffuse adequately in the subcutaneous fatty tissue yet no more than adequate to carry the desired amount of actives into the area under treatment. One would have chosen the smallest volume possible to adequately carry the enzyme. One would have expected success since Huang teaches a volume of 0.1 ml can be used to treat cellulite. One would have expected similar results since each reference is directed to treating cellulite using collagenase from the same source. Therefore the concentration recited in claim 3 is rendered obvious as claimed (claim 3).

Badalamente teaches injections volumes are not to exceed 1.0 ml. In the Experimental section, Badalamente teaches collagenase is injected at 5 points, wherein the total volume (hence, for all injections) was 1.0 ml. Badalamente does not explicitly teach injection of about 0.5 ml or less.



It would have been obvious to administer a volume of 0.5 ml or less. One would have been motivated to do so since Huang teaches collagenase compositions can be administered in a volume of 0.1 ml. As set forth above, Huang teaches the enzyme concentrations are chosen on the principle that sufficient liquid is present to diffuse adequately in the subcutaneous fatty tissue yet no more than adequate to carry the desired amount of actives into the area under treatment. One would have chosen the smallest volume possible to adequately carry the enzyme. One would have expected success since Huang teaches volumes less than 0.5 ml can be used to treat cellulite. One would have expected similar results since each reference is directed to treating cellulite using collagenase from the same source. Therefore claim 4 is included in this rejection (claim 4).

Claim 6 recites a dose per injection of 0.00029 mg to about 0.0058 mg. Claim 1 recites the composition has an activity of 10,000 ABC Units per 0.58 mg. Therefore the dose is interpreted to deliver about 5 ABC units to 100 ABC units.

The teachings of Huang as recited above are reiterated.

It would have been obvious to administer the claimed collagenase composition at a dose between about 0.00029 mg to about 0.0058 mg to treat cellulite. One would have 

Further, MPEP 2133.03 discloses the following:
 “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” 

Therefore, the Examiner asserts the claimed concentration is prima facie obvious.  Therefore claim 6 is included in this rejection (claim 6).


Claim 7 recites a dose per injection of 0.00029 mg to about 0.0029 mg. Claim 1 recites the composition has an activity of 10,000 ABC Units per 0.58 mg. Therefore the dose is interpreted to deliver about 5 ABC units to 50 ABC units.

The teachings of Huang as recited above are reiterated.

It would have been obvious to administer the claimed collagenase composition at a dose between about 0.00029 mg to about 0.0029 mg to treat cellulite. One would have been motivated to do so since Huang teaches a method of treating cellulite comprising administering 5 to 50 ABC units of collagenase per dose. One would deliver a lower 

Further, MPEP 2133.03 discloses the following:
 “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” 

Therefore, the Examiner asserts the claimed concentration is prima facie obvious.  
Therefore claim 7 is rendered obvious (claim 7).


Badalamente teaches the collagenases are purified from Clostridium histolyticum. Therefore claim 8 is included in this rejection (claim 8).


Badalamente teaches recombinant collagenases such as those having the amino acid sequence of the Clostridium histolyticum enzymes can also be used (see page 5, lines 16-17). Therefore claim 9 is included in this rejection (claim 9).

Badalamente teaches administration in a pharmaceutically acceptable liquid carrier (page 5, lines 21-22). Therefore claim 12 is included in this rejection (claim 12).

Badalamente teaches injection at five points in a 10x10cm target cellulite area (supra). Therefore claims 16-17 are rejected (claims 16-17).

Badalamente teaches “the total dosage is injected at one, two, three, four or five or more different points” where the cellulite is most apparent. The preferred objective is to assure good distribution of the collagenase (page 6, lines 15-18).  It would have been obvious to administer ten injections. One would have been motivated to do so since the art teaches 5 or more injections can be administered. One would want to do so when treating a large area of cellulite. One would have had a reasonable expectation of success since Badalamente teaches 5 or more injections can successfully be administered. Therefore claim 18 is included in this rejection (claim 18).

Badalamente treats a 10x10 cm (hence, 100 cm2) area of the thigh (supra). Therefore claim 19 is rendered obvious (claim 19).

While the Badalamente teaches 5 or more injections over an affected area, the art does not teach the distance between each injection site.

Huang teaches the following (page 7, third paragraph):
For maximum effect from a given quantity of the enzyme solution it should be injected in small quantities at a multiplicity of closely spaced points in the area, preferably spaced not more than about two centimeters apart and even much closer.
 
 It would be obvious to combine the teachings of Badalamente and Haung by administering collagenase to injection sites that are 2cm apart. It would have been obvious to do so since Badalamente teaches a method of treating a subdermal tissue using collagenase injections, and Huang teaches administering collagenase to injection sites no more than 2cm apart when treating subdermal tissue in a subject. One would claims 20-21 and 23).

A 10x10 cm area of the thigh with cellulite is broadly interpreted to have a length of about 10 cm and a width of “about” 8 cm. Therefore claim 22 is included in this rejection (claim 22).

While Badalamente teaches the volume administered does not exceed 1.0 ml (supra), the art does not explicitly teach administering a volume of about 0.5 ml.  

Huang teaches enzyme concentrations are chosen on the principle that sufficient liquid is present to diffuse adequately in the subcutaneous fatty tissue yet no more than adequate to carry the desired amount of actives into the area under treatment. Huang teaches a volume of 0.1 ml.

An injection volume of about 0.5 ml would have been obvious. While Badalamente teaches a volume of not more than 1.0 ml, Huang teaches collagenase can be administered in a volume of 0.1 ml. One would lower the volume since Huang teaches using enough liquid to diffuse adequately in the subcutaneous fatty tissue while using the smallest amount needed to treat the affected area. Further, one would adjust the volume to deliver the desired dose. One would expect success since Badalamente claim 24).

While Badalamente teaches the volume administered does not exceed 1.0 ml, the art does not explicitly teach administering a volume of 0.1 ml.  

Huang administers collagenase in a volume of 0.1 ml.

It would have been obvious to administer a volume of 0.1 ml. One would have been motivated to do so since Huang teaches collagenase compositions can be administered in this volume. As set forth above, Huang teaches the enzyme concentrations are chosen on the principle that sufficient liquid is present to diffuse adequately in the subcutaneous fatty tissue yet no more than adequate to carry the desired amount of actives into the area under treatment. One would have chosen the smallest volume possible to adequately carry the enzyme. One would have expected success since Huang teaches a volume of 0.1 ml can be used to treat cellulite. One would have expected similar results since each reference is directed to treating cellulite using collagenase from the same source. Therefore claim 25 is included in this rejection (claim 25). 

In addition to the limitations now recited in claim 1, claim 26 recites the injection is administered in a volume of 0.5 ml or less. The teachings of the prior art as set forth above are reiterated.



It would have been obvious to administer a volume of 0.5 ml or less. One would have been motivated to do so since Huang teaches collagenase compositions can be administered in a volume of 0.1 ml. As set forth above, Huang teaches the enzyme concentrations are chosen on the principle that sufficient liquid is present to diffuse adequately in the subcutaneous fatty tissue yet no more than adequate to carry the desired amount of actives into the area under treatment. One would have chosen the smallest volume possible to adequately carry the enzyme. One would have expected success since Huang teaches volumes less than 0.5 ml can be used to treat cellulite. One would have expected similar results since each reference is directed to treating cellulite using collagenase from the same source. 

It would have been obvious to administer the claimed collagenase composition at a dose between about 0.00029 mg to about 0.0116 mg to treat cellulite. One would have been motivated to do so since Huang teaches a method of treating cellulite comprising 

Claim 26 recites a total dose of between about .00029 mg and about 0.116 mg. Therefore the total dose is about 50 ABC units to about 2000 ABC units. Examiner notes Huang teaches a range from about 50 to 500 ABC units collagenase per ml. The skilled would administer a total dose of between 50 ABC units to about 500 ABC units since Huang teaches this is a suitable amount for treatment. As set forth above, the claims do not recite a specific range of either the dose or the total dose. The claims recite the term “about”. Neither the claims nor the Instant Specification disclose the values encompassed by the term “about”. The MPEP teaches ranges that overlap or that are close to those of the prior art are obvious. One would have had a reasonable expectation of success since Huang teaches collagenases can be administered at this dose to treat cellulite. One would have expected similar results since each of the references treat cellulite using collagenases obtained from the same source. 

MPEP 2144.05 [R-5] reads, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.

MPEP 2144.05(I) teaches “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).”  


claim 26).

Badalamente teaches the collagenases are purified from Clostridium histolyticum. Therefore claim 33 is included in this rejection (claim 33).

Badalamente teaches recombinant collagenases such as those having the amino acid sequence of the Clostridium histolyticum enzymes can also be used (see page 5, lines 16-17). Therefore claim 34 is included in this rejection (claim 34).

Badalamente teaches injection at five points in a 10x10 cm target cellulite area (supra). Therefore claims 37-38 are rejected (claims 37-38).

Badalamente teaches “the total dosage is injected at one, two, three, four or five or more different points” where the cellulite is most apparent. The preferred objective is to assure good distribution of the collagenase (page 6, lines 15-18).  It would have been obvious to administer ten injections. One would be motivated to do so when treating a large area of cellulite. One would have had a reasonable expectation of success since Badalamente teaches 5 or more injections can successfully be administered. Therefore claim 39 is included in this rejection (claim 39).

In addition to the limitations of claim 26, claim 40 recites a plurality of concurrent subdermal injections are administered at about 1 cm to about 4 cm from one another.

Badalamente does not explicitly the claimed total dose.

The teachings of Huang as recited above are reiterated.

It would have been obvious to administer the claimed collagenase composition at a dose between about 0.00029 mg to about 0.0116 mg to treat cellulite. One would have been motivated to do so since Huang teaches a method of treating cellulite comprising administering 5 to 50 ABC units of collagenase per dose. One would deliver lower doses per injection to avoid interstitial hemorrhaging as disclosed by Huang. One would also do so since Huang also suggests delivery of small quantities at a multiplicity of closely spaced points for maximum enzymatic effect.

Claim 40 recites a total dose of between about .00029 mg and about 0.116 mg. Therefore the total dose is about 50 ABC units to about 2000 ABC units. Examiner notes Huang teaches a range from about 50 to 500 ABC units collagenase per ml. The skilled would administer a total dose of between 50 ABC units to about 500 ABC units since Huang teaches this is a suitable amount for treatment. As set forth above, the claims do not recite a specific range of either the dose or the total dose. The claims recite the term “about”. Neither the claims nor the Instant Specification disclose the values encompassed by the term “about”. The MPEP teaches ranges that overlap or that are close to those of the prior art are obvious. One would have had a reasonable expectation of success since Huang teaches collagenases can be administered at this dose to treat cellulite. One would have expected similar results since each of the references treat cellulite using collagenases obtained from the same source. 
claim 40).

As recited above, Badalamente teaches 5 or more injections. Therefore claim 41 is included in this rejection (claim 41).

As set forth above, Badalamente teaches collagenase is injected at 5 points, wherein the total volume (hence, for all injections) was 1.0 ml. Because the art injects at 5 points, and teaches the total fluid volume is 1.0 ml, the art must distribute the volume over 5 ml. While Badalamente does not explicitly teach injection of about 0.5 ml or less, Huang teaches dosages of 5 to about 50 ABC Units collagenase can be injected in a volume of dosages of 0.1 ml.

It would have been obvious to administer a volume of 0.5 ml or 0.2 ml or less. One would have been motivated to do so since Huang teaches collagenase compositions can be administered in this volume. As set forth above, Huang teaches the enzyme claims 42-43).

Badalamente teaches the collagenases are purified from Clostridium histolyticum. Therefore claim 44 is included in this rejection (claim 44).

Badalamente teaches recombinant collagenases such as those having the amino acid sequence of the Clostridium histolyticum enzymes can also be used (see page 5, lines 16-17). Therefore claim 45 is included in this rejection (claim 45).

Therefore Applicant’s Invention is rendered obvious as claimed.

APPLICANT’S ARGUMENTS

The arguments made by Applicant in the response filed on 30 June 2020 are acknowledged. Applicant argues none of the cited references, alone or in combination, disclose the method recited in claim 1. The Applicant argues the Badalamente reference uses a greater amount of collagenase than that administered in the claimed 

EXAMINER’S RESPONSE
The arguments are not persuasive. The Applicant argues the Badalamente reference uses a greater amount of collagenase than that administered in the claimed method. Examiner notes this was acknowledged in the prior Office Action and in the grounds of rejection above. The rejection is based on the combined teachings of the prior art. And address why administration of lower doses would have been obvious.
The Applicant alleges Huang discloses the use of a mutant collagenase as a cellulite cream and not for subdermal injections. The Applicant argues that although Huang discloses a Glu451Asp mutant that is injected, the Applicant alleges it is “limited to the use for fat melting” and there is no evidence “fat melting treats or reduces cellulite”. As set forth above, while Huang discloses the collagenase can be formulated as a cellulite cream, the art teaches (supra):

the invention provides a new method to obtain the reduction of excess amounts of unaesthetic and/or redundant subcutaneous adipose tissue with non-invasive method, such as injection or 

Therefore the art discloses administration of collagenase by topical administration or by injection. While the Applicant asserts there is no evidence a substance that melts fat can treat cellulite, Examiner notes Huang teaches the following “we develop a topical protein cream that can melt fat. This product can be used as a cellulite cream” (Abstract). Therefore, contrary to Applicant’s arguments, the art teaches a substance that melts fat can be used to treat cellulite. Further, Huang teaches the ColH (E451D) can be administered by injection, or formulated for transdermal delivery (see page 9, descriptions for Figures 4 and 5). While the Applicant argues Huang does not provide evidence cellulite can be treated or prevented by subdermally injecting the mutant ColH, Examiner notes the claims are not drawn to a method of preventing cellulite. The claims are drawn to a method of treating or reducing cellulite.
The Applicant argues one would not combine Badalamente and Huang because Huang uses a mutant that cuts collagen slower than wild type. Examiner notes Badalamente does not recite or claim the use of wild type enzyme. Examiner also notes Badalamente incorporates recombinant collagenases by reference (page 5, third paragraph). As set forth above, one of skill in the art would try using a lower dose per injection to avoid hemorrhaging as taught by Huang. Examiner notes new grounds of rejection have been set forth above to address the claim amendments.
Therefore Applicant’s Invention is rendered obvious as claimed.

Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653